      Case 2:02-cr-00019-NBF Document 331 Filed 07/08/19 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA          )
                                  )
          v.                      )    Criminal No. 02-19
                                  )
SCOTT TYREE                       )


                      MOTION TO CONTINUE HEARING

     AND NOW, comes the United States of America, by its attorneys

Scott W. Brady, United States Attorney and Tina O. Miller, Deputy

United States Attorney, and hereby files the following motion to

continue the hearing scheduled for Friday, July 12, 2019.

     1.   The Court has scheduled a hearing re Revocation of

Supervised Release, at Doc. No. 328, ordering the defendant, his

counsel, counsel for the government, and the probation officer to

appear.

     2.   The probation officer is unable to attend on July 12,

2019. The probation officer is also unavailable July 11, July 30-

August 5 and August 22-27, 2019.

     3.   Defendant’s counsel consents to this continuance.
      Case 2:02-cr-00019-NBF Document 331 Filed 07/08/19 Page 2 of 2



     WHEREFORE, the United States of America requests the hearing

be continued.

                                       Respectfully submitted,


                                       SCOTT W. BRADY
                                       United States Attorney

                                       s/Tina O. Miller
                                       TINA O. MILLER
                                       Deputy United States Attorney
                                       tina.miller@usdoj.gov
                                       PA ID No. 71101
